Citation Nr: 0924171	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-19 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1971.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina which granted service connection for PTSD and 
assigned a 50 percent disability evaluation, effective July 
2006.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD 
has been productive of symptoms including poor sleep, 
depression, detachment, and isolative behavior; objectively, 
the Veteran had depression, was fully oriented, displayed no 
ritualistic behavior, panic attacks, delusions or 
hallucinations, and was able to maintain basic hygiene.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002);           38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Throughout the rating period on appeal, the Veteran is 
assigned a 50 percent disability evaluation for his service-
connected PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).  That code section evaluates PTSD under the 
general rating formula for mental disorders.  Such general 
rating formula provides a 50 percent rating where the 
evidence demonstrates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.

In order to be entitled to the next-higher 70 percent 
evaluation, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. §§ 4.126, 4.130 (2008).

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment. The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity. 
38 C.F.R. §§ 4.126, 4.130 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 50 percent for the 
Veteran's service-connected PTSD for any portion of the 
rating period on appeal. 

The evidence of record does not demonstrate any obsessional 
rituals or impaired impulse control. To the contrary, 
according to the April 2008 VA examination, obsessive and 
ritualistic behavior was not endorsed and impaired impulse 
control was denied.  The Veteran's behavior was consistently 
described as cooperative in the VA treatment and examination 
reports.  Furthermore, the Veteran has denied delusions and 
hallucinations.

The competent evidence also fails to show spatial 
disorientation or neglect of personal appearance and hygiene.  
To the contrary, the April 2008 VA examination report noted 
that the Veteran was oriented to person, place, time, 
situation and purpose.  The Veteran's personal hygiene was 
described as neat and crisp. Similarly, the October 2007 VA 
examiner reported that the Veteran was well oriented and 
appeared appropriately dressed and neatly groomed. VA 
outpatient treatment records repeatedly describe the Veteran 
as being adequately groomed and appropriately dressed.  He 
was also noted as having good personal hygiene. Therefore, 
his hygiene habits do not support a higher evaluation.

The Board acknowledges consistent findings of depression.  
However, the evidence fails to demonstrate that such 
depression has affected the Veteran's ability to function 
independently, appropriately and effectively to such an 
extent as to warrant the next-higher 70 percent rating under 
Diagnostic Code 9411.  Even though the Veteran's insight and 
judgment were reported as being poor in May 2008, overall his 
insight and judgment have been described as fair, good, and 
intact. For example, in numerous VA outpatient records dated 
from 2005 to 2008, the clinicians described his insight and 
judgment as intact and good.

The October 2007 VA examiner noted that the Veteran may find 
it difficult to communicate effectively with others which may 
contribute to his lack of comfort in social situations and 
tendency to avoid and withdraw from social contact.  The 
examiner also noted that the Veteran had some mild 
distractibility and that the Veteran's verbal comprehension 
and abstraction skills were below normal limits for a man of 
his apparent vocabulary and verbal skills, however the 
overall evidence of record does not establish deficit in oral 
communication such as to warrant an increased rating.  In 
fact, the October 2007 VA examiner also stated the Veteran 
was able to express himself in a relevant and coherent 
manner.  In addition, the April 2008 VA examiner expressly 
noted the absence of impairment of thought processes or 
communication.  At that time, the Veteran's speech was 
described as initially flattened; however, rate, volume, and 
prosody became normal as the evaluation progressed.  The 
examiner also reported that no irregular or illogical content 
was found.  Furthermore, throughout the VA outpatient 
treatment record during the rating period on appeal, the 
Veteran's thought processes were described as linear, logical 
and goal directed.  The Board also notes that the Veteran has 
consistently denied panic attacks according to the April 2008 
VA examination report and other VA treatment reports.

The Veteran has had passive suicidal ideation on one 
occasion, as indicated in a May 2008 VA treatment report.  
However, the Veteran also stated that he has never developed 
a plan.  Moreover, suicidal and homicidal ideation was 
otherwise consistently denied by the Veteran in the remainder 
of the treatment record. Therefore, the evidence does not 
sufficiently demonstrate a disability picture commensurate 
with the next-higher 70 percent evaluation for any portion of 
the rating period on appeal.

The Board also recognizes the Veteran's Global Assessment of 
Functioning (GAF) scores.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994). 

Here, the clinical evidence contains GAF scores ranging from 
45 to 65.  In particular, a May 2008 VA treatment reports 
reflected a GAF score of 45.  During the October 2007 VA 
examination, the Veteran was assigned a GAF score of 58 and 
in the April  2008 VA examination the Veteran was assigned a 
GAF score of 55.  In treatment reports from August 2005 to 
October 2007, GAF scores of 50 to 63 were assigned to the 
Veteran.  In this regard, a score of 31 to 40 is defined as 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school). A score from 41 
to 50 is indicative of denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). As noted, such GAF scores are indicative of 
serious symptoms, but the evidence as a whole does not 
justify assignment of the next-higher 70 percent rating as 
will be discussed below.

The overall evidence throughout the rating period on appeal 
reveals a disability picture characterized by symptoms 
including poor sleep, depression, detachment, isolative 
behavior, occasional irritability, and mild distractibility, 
as reflected in VA outpatient treatment records and from the 
Veteran's October 2007 and April 2008 VA examination reports.  
The claims folder also contains letters from friends of the 
Veteran who describe him as reclusive.  Also, the VA 
examiners have characterized the Veteran's PTSD as moderate 
and moderately severe.  While the April 2008 VA examiner 
indicates a slight exacerbation of symptoms, mainly related 
to sleep, the evidence does not indicate overall 
symptomatology such as to enable a grant of the next- higher 
70 percent rating.  Rather, in the VA treatment reports and 
VA examination reports, the Veteran continued to describe 
symptomatology consistent with that already demonstrated in 
the record.  Specifically, he endorsed depression, sleep 
impairment, and isolative behavior.  These symptoms are most 
nearly approximated by the currently assigned 50 percent 
rating.  

Indeed, as already demonstrated, the majority of the criteria 
for a 70 percent rating have not been met here, and as 
previously stated, the Veteran's contentions of suicidal 
ideation and evidence of poor insight and judgment appear to 
have been only isolated manifestations of such 
symptomatology, as the medical records are otherwise negative 
for any evidence of suicidal ideation with an intent and plan 
or poor insight and judgment.  For these reasons, the 
Veteran's overall level of social and occupational impairment 
is not found to rise to the level of a 70 percent rating.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the evidence does not suggest 
that the regular schedular criteria are inadequate to 
evaluate the Veteran's PTSD disability.  There is no 
indication that the Veteran's PTSD, in and of itself, is 
productive of marked interference with employment, 
necessitates frequent or any hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional.  Although the April 2008 VA examiner noted that 
the Veteran is, and will remain, unable to find suitable 
employment, the examiner did not attribute the Veteran's 
unemployment to his PTSD.  Furthermore, the examiner stated 
that the Veteran does not contend that his unemployment is 
due to his PTSD, and the treatment records and examinations 
have attributed his unemployment to his nonservice-connected 
rheumatoid arthritis.  The Board also notes that although he 
reported being unemployed since 1995 (October 2007 
examination) and since 2003 (April 2008 examination), in 2007 
clinical records he reported that he was working as a 
moderator, censoring messages on ESPN message boards.  In any 
event, interference with his employment has not been reported 
as due to his PTSD.  Accordingly, referral for consideration 
of extraschedular rating is not warranted.

In conclusion, the currently assigned 50 percent evaluation 
for PTSD appropriately reflects the Veteran's symptoms 
throughout the entire rating period on appeal, and there is 
no basis for a higher rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in August 
2006, before the original adjudication of the claim.  The 
letter notified the Veteran of what information and evidence 
must be submitted to substantiate a claim for service 
connection , as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  The content of the letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  See Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  Nevertheless, the RO provided 
further notice concerning disability ratings in March 2008, 
prior to the issuance of the statement of the case in June 
2008.  VA's notice duties have been fulfilled.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for increased initial 
rating, and the duty to assist requirements have been 
satisfied.  All available service treatment records were 
obtained.  VA examinations were performed in 2007 and 2008 in 
order to obtain medical evidence as to the extent of the 
claimed disability.  VA treatment records dated from August 
2005 to June 2008 were obtained and associated with the 
claims folder.  There is no identified relevant evidence that 
has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


